[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]        MEMORANDUM OF DECISION ON PLAINTIFF'S JUDGMENT MOTION FOR COUNSEL FEES (MOTION NO. 127)
The plaintiff has incurred counsel fees upon the defendant's Motion for Modification and numerous other motions. (See docket entries 115 through 132.) The plaintiff owes her attorney $5,000 and has incurred $1,375 additional expenses for the court proceedings on the defendant's Motion for Modification. The plaintiff had previously paid a retainer of $3,500.
The court finds plaintiff's counsel's fees to be fair and reasonable. The court allows an amount of $5,000 to be paid to plaintiff's counsel within two weeks of today's date. The court does recognize that this is approximately half of the total fees incurred but makes its award of counsel fees based upon each parties' financial circumstances. As already noted in the court's memorandum on defendant's Motion for Modification, the plaintiff has very limited liquid assets and thus is not in a position to pay counsel fees entirely by herself.
Counsel fees in this instance are allowed pursuant to § 46b-62
of the General Statutes.
  EDGAR W. BASSICK, III JUDGE TRIAL REFEREE
CT Page 4123